                                                                                     Akin Gump
                                                                                     STRAUSS HAUER & FELD LLP


                                                             U- Ub
                                                                                    MARK J. MACDOUGALL
                                                                                    +1 202.887.4510/fax:+1 202.887.4288
                                                                                     mmacdougall@akingump.com




                                                       July 5, 2019

VIA HAND DELIVERY

Fernando Galindo, Clerk of Court
Albert V. Bryan U.S. Courthouse
401 Courthouse Square
Clerk's Office
Alexandria, VA 22314

       Re:       United States ofAmerica v. Bijan Rafiekian, et al, No. 1:18-cr-00457-AJT,
                 Pleadings Filed Under a Motion for Leave to File Under Seal

Dear Mr. Galindo:

      Enclosed for filing under seal in the above-referenced matter, please find an original of
Defendant Bijan Rafiekian's Memorandum Regarding Notice of Correction to the Record.

        Also enclosed is one copy of the Memorandum to be file-stamped and returned to me via
the awaiting messenger.

                                                          Sincerely,




                                                          Mark J. MacDougall
                                                          Partner
Enclosures




Cc:    Robert P. Trout
       Stacey H. Mitchell




       Robert S. Strauss Tower|2001 K Street, N.W.
                                                 |Wastiington, DC 20006-1037 1202.887.4000
                                                                                         | fax 202.887.4288|akingump.com
